Citation Nr: 1424629	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-18 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disorder.  

2.  Entitlement to service connection for a left heel fracture.

3.  Entitlement to service connection for bilateral testicle disorder. 

4.  Entitlement to service connection for a left lower extremity disorder. 

5.  Entitlement to service connection for a right lower extremity disorder.

6.  Entitlement to service connection for a head injury.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a left elbow disorder.

9.  Entitlement to service connection for a right arm disorder.

10.  Entitlement to service connection for a right wrist disorder.

11.  Entitlement to service connection for a low back disorder. 

12.  Entitlement to service connection for a left knee disorder.

13.  Entitlement to service connection for a right knee disorder.

14.  Entitlement to service connection for a left ankle disorder.

15.  Entitlement to service connection for a right ankle disorder.

16.  Entitlement to service connection for allergic rhinitis.

17.  Entitlement to service connection for a respiratory disorder, including as due to exposure to asbestos.

18.  Entitlement to service connection for a sleep disorder. 

19.  Entitlement to service connection for bilateral hearing loss.

20.  Entitlement to service connection for an acquired psychiatric disorder, including depression, anxiety and bipolar disorder.  

21.  Entitlement to service connection for a left hand disorder.

22.  Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 1990. 

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2012, the Veteran testified at a hearing held at the RO.  A copy of the transcript has been associated with the Veteran's claims file.  

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  In light of Brokowski, Robinson, and Clemons, the Board previously recharacterized the Veteran's psychiatric and arthritis of the right and left hands claims as indicated above.  

All of the issues on appeal except entitlement to service connection for a liver disorder and a left heel fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his March 6, 2012 RO hearing, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a liver disorder.  

2.  During his March 6, 2012 RO hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a left heel fracture.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a liver disorder are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a left heel fracture are met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At his March 2012 RO hearing, the Veteran indicated that he wished to withdraw his appeal of entitlement to service connection for a liver disorder and a left heel fracture.  The Board finds that his testimony, memorialized in the hearing transcript, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Thus, the Board does not have jurisdiction to review the claims and they are dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for a liver disorder is dismissed.  

The appeal as to the claim of entitlement to service connection for a left heel fracture is dismissed.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A.  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

Concerning first the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board notes the Veteran was provided a VA audiological examination in July 2009.  At that time, the VA examiner indicated a review of the claims file was made and it was determined that the Veteran did not have hearing loss for VA purposes.  However, the Veteran's July 1990 separation examination notes a puretone threshold value of 50 decibels at the 500 Hertz level, which is sufficient to meet the requirements for hearing disability as set forth in 38 C.F.R. § 3.385.  

Therefore, the Board finds the July 2009 VA examination to be inadequate for rating purposes as it is unclear whether the VA examiner reviewed the Veteran's claims file, as was indicated, given no comment was made concerning the findings on the separation examination.  As such, the Veteran must be provided with a new VA examination to determine whether he currently suffers from bilateral hearing loss and, if so, whether is attributable to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Concerning his claim of entitlement to service connection for an acquired psychiatric disorder, a February 1990 service treatment record notes the Veteran underwent a psychiatric evaluation.  No specific diagnosis was present; however, the Veteran indicated he had attempted suicide on his July 1990 separation examination.  Following service, a January 2009 private treatment record noted diagnoses of bipolar disorder, anxiety and depression.  However, an opinion as to the nature and etiology of his currently diagnosed psychiatric disorders has not been provided, and should be obtained on remand. 

Concerning his remaining claims, an October 1990 service treatment record shows a complaint of "knee pain" when going up and down ladders, but it is not clear to which knee the Veteran was referring.  Following a physical examination, no diagnosis pertaining to either knee was provided.  The Board notes that on the Veteran's July 1990 Report of Medical History included in his separation examination, the Veteran indicated that he suffered from swollen or painful joints, frequent or severe headaches, pain or pressure in his chest, recurrent back pain, cramps in his legs, and frequent trouble sleeping.  However, no specific diagnoses were provided to coincide with the claimed disorders.  

Following service, private treatment records show that in October 1999, the Veteran received treatment for an injury to his left leg after a 2x10 board was thrown at him while at work.  He was diagnosed with a soft tissue injury to the left leg and foot.  In February 2000, the Veteran was treated for an injury to his head that he sustained when he accidentally dropped a ladder on himself.  He specifically denied any prior head injuries.  Further, a CT was negative.  

Department of Correction records dating from February 2005 to January 2006 show complaints of chest pain and bilateral ankle and knee pain, including the use of braces.  A March 2005 x-ray determined there were no bony abnormalities in the left ankle and no acute cardiopulmonary abnormalities.  A November 2005 examination, which included radiographic imagining, found no evidence of fractures to either knee.  No diagnoses were provided for these disorders.  Most recently, in September 2009, the Veteran again complained of right knee pain.  However, no diagnosis was provided aside from "right knee pain."  

Finally, a September 2009 private treatment record notes a diagnosis of "likely carpal tunnel syndrome."  However, this private treatment record does not indicate whether the carpal tunnel syndrome diagnosis refers to one or both of the Veteran's hands.  

The Board notes that the Veteran is competent to report pain in his testicles, right and left lower extremities, head, right shoulder, left elbow, right arm, right wrist, low back, right and left knees, right and left hands, and right and left ankles since service.  He is also competent to report difficulty suffering from allergies since service, as well as difficulty sleeping and difficulty breathing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board observes that the Veteran has not been afforded VA examinations with the opportunity to obtain a responsive etiological opinions, following a thorough review of the entire claims folder, as to these claims on appeal.  Such examinations should be accomplished on remand. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, any outstanding VA or private treatment records relevant to the Veteran's claims should also be requested if in existence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment records pertaining to the Veteran's claims.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1). 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of any in-service and post-service symptoms of the disabilities for which the Veteran is seeking service connection.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then, schedule the Veteran for a VA audiological examination to determine whether the Veteran currently suffers from hearing loss in accordance with the provisions of 38 C.F.R. § 3.385. 

If the examiner provides a diagnosis of hearing loss for VA purposes, then an opinion as to whether it at least as likely as not the Veteran's hearing loss is related to or had its onset in service, or within one year of separation.

If the examiner does not find the Veteran has hearing loss for VA purposes, the examiner is asked to comment on the July 1990 separation examination's findings.  

4.  Schedule the Veteran for a VA compensation examination to identify and diagnose all psychiatric disorders.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed psychiatric disorder is etiologically related to his period service.  The examiner must specifically acknowledge and discuss the Veteran's report that he suffered feelings of depression and suicidal ideation during service and continuing since service.  See Dalton.  All findings and conclusions must be set forth in a legible report. 

5.  Schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of his claimed respiratory disorder, sleep disorder, and allergic rhinitis, as well as disorders concerning his testicles, left and right lower extremities, head, right shoulder, left elbow, right arm, right wrist, low back, left and right knees, left and right ankles.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

First, the examiner should diagnose all current disabilities pertaining to the above identified body parts. 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide medical opinions, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed respiratory disorders, sleep disorders, and allergic rhinitis, as well as disorders concerning the Veteran's testicles, left and right lower extremities, head, right shoulder, left elbow, right arm, right wrist, low back, left and right knees, left and right ankles low back disabilities are etiologically related to his period service.  

The examiner must specifically acknowledge and discuss the Veteran's report that he suffered from problems associated with his claimed disorders during service and since service.  See Dalton supra.  All findings and conclusions must be set forth in a legible report. 

6.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


